        Case 1:19-cv-04977-JPC Document 136 Filed 04/27/21 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


ROY STEWART MOORE, et al

                                                                 Index No. 19 Civ. 4977
                  Plaintiffs,
v.

SACHA NOAM BARON COHEN, et al

                   Defendants.



MOTION TO RECUSE AND/OR DISQUALIFY THE HONORABLE JOHN P. CRONAN
                       UNDER 28 U.S.C. § 144.

       Plaintiffs Roy Moore (“Judge Moore”) and Kayla Moore (“Mrs. Moore”) (collectively

“Plaintiffs”) hereby seek to have recused and/or disqualified the Honorable John P. Cronan

(“Judge Cronan”) under 28 U.S.C. § 144 based on demonstrable extra-judicial bias and prejudice

against Plaintiffs and overt acts of protectionism towards Defendants.

       It would appear that, as set forth herein, Judge Cronan’s bias and prejudice against Judge

Moore in particular, and Mrs. Moore by virtue of her being Judge Moore’s wife, can only be

logically be explained as a reaction to Judge Moore’s devout political and religious beliefs, and

this has been manifested on numerous occasions in this case. Not only has Judge Cronan

overridden the law of the case set forth by the Honorable Andrew Carter (“Judge Carter”) in

order to protect and favor the Defendants, he has also made numerous statements that have

“shown his hand” in terms of prejudging this case in favor of the Defendants, as well as shielding

them in general from important, thorough and rigorous, much less standard, accepted and routine

public discovery. Thus, regrettably, Plaintiffs have no choice but to file this instant motion.

I.     LEGAL STANDARD



                                                 1
        Case 1:19-cv-04977-JPC Document 136 Filed 04/27/21 Page 2 of 11




       An impartial judiciary is a fundamental component of the system of justice in the United

States. The right to a “neutral and detached judge” in any proceeding is protected by the U.S.

Constitution and is an integral part of maintaining the public’s confidence in the judicial system.

Ward v. City of Monroeville, 409 U.S. 57, 61-62 (1972); see also Marshall v. Jerrico, Inc., 446

U.S. 238, 243 (1980) (The U.S. Constitution guarantees a party an impartial and disinterested

tribunal in civil cases). To ensure that this right is protected, Congress has sought to secure the

impartiality of judges by requiring them to step aside, or in some circumstances, disqualify

themselves, in various circumstances.

       Under 28 U.S.C. § 144:

       Whenever a party to any proceeding in a district court makes and files a timely
       and sufficient affidavit that the judge before whom the matter is pending has a
       personal bias or prejudice either against him or in favor of any adverse party, such
       judge shall proceed no further therein, but another judge shall be assigned to hear
       such proceeding.

28 U.S.C. § 144. This statute is unambiguous – if the requirements are met, another judge must

be assigned to take over the matter.

       The disqualification statute, 28 U.S.C. §144, is mandatory and automatic,
       requiring only a timely and sufficient affidavit alleging personal bias or prejudice
       of the judge. The judge is a silent defendant, unable to make findings on the truth
       or falsity of the affiant's allegations, and truth must be presumed. United States v.
       Hanrahan, 248 F. Supp. 471, 474 (D.D.C. 1965) (Emphasis added); and the
       allegations may be based upon information and belief, Berger v. United States,
       255 U.S. 22, 34, 65 L. Ed. 481, 41 S. Ct. 230 (1920).

Brotherhood of Locomotive Firemen & Enginemen v. Bangor & Aroostook Railroad Co., 380

F.2d 570, 576 (D.C. 1967) (emphasis added). As evidence of the absolute requirement of

impartiality from judicial officers, the U.S. Courts of Appeals for the Fifth, First, Sixth, Tenth,

and Eleventh Circuits have said that close questions should be decided in favor of recusal. See

Republic of Pan. v. American Tobacco Co., 217 F.3d 343, 347 (5th Cir. 2000) (citing In re




                                                2
        Case 1:19-cv-04977-JPC Document 136 Filed 04/27/21 Page 3 of 11




Chevron, 121 F.3d 163, 165 (5th Cir. 1997)); In re United States, 158 F.3d 26, 30 (1st Cir.

1998); Nichols v. Alley, 71 F.3d 347, 352 (10th Cir. 1995); United States v. Dandy, 998 F.2d

1344, 1349 (6th Cir. 1993); United States v. Kelly, 888 F.2d 732, 744 (11th Cir. 1989).

       “The test for personal bias or prejudice in [S]ection 144 is identical to that in section

455(b)(1), and the decisions interpreting this language in [S]ection 144 are controlling in the

interpretation of section 455(b)(1).” United States v. Sibla, 624 F.2d 864, 867 (9th Cir. Cal.

1980). In Litecky v. United States, the U.S. Supreme Court held that if the judge succumbs to

extrajudicial influence, he is subject to such a motion. Even more, in the absence of an

extrajudicial influence, judicial rulings coupled with the requisite “degree of favoritism or

antagonism” can serve as the basis for such a motion even “when no extrajudicial source is

involved.” Id. Lastly, “opinions formed by the judge on the basis of facts introduced or events

occurring in the course of the current proceedings, or of prior proceedings” constitute a basis for

such a motion if “they display a deep-seated favoritism or antagonism that would make fair

judgment impossible.” Id.

II.    ARGUMENT

       First, at the July 31, 2020 hearing in this matter, held before Judge Andrew Carter, who

this case was first assigned to, Judge Carter ordered full discovery in this case. In doing so he

correctly reasoned:

       The documents, again, I wasn't able to do that on a 12(b)(6) motion, and then
       therefore the efficiencies of dealing with this case in that way have disappeared.
       So I do think now it would not be efficient to bifurcate this discovery in this
       matter. If we are going to have discovery, it seems to me that it makes sense to
       just have all the discovery. And as I mentioned the last time, we should have
       discovery regarding the First Amendment grounds as well as the standard consent
       agreement, and it seems to me we might as well have discovery regarding the
       allegations of fraud as well. ECF No. 86 at 7-8.
                                               …..




                                                3
        Case 1:19-cv-04977-JPC Document 136 Filed 04/27/21 Page 4 of 11




       Okay. All right. So let's go ahead with full discovery. ECF No. 86 at 9.

See Exhibit 1. Yet, at the December 18, 2020 hearing in this case, once it was transferred to this

Court, Judge Cronan ignored and countermanded the order of Judge Carter—the law of the

case—and instead severely limited the amount of discovery that Plaintiffs would be allowed in

an act of protectionism and favoritism towards the Defendants as the expense of Plaintiffs:

       For that reason, I will permit a one-hour deposition, limited only to issues that are
       relevant to the application of the SCA in this case, and specifically, whether the
       SCA, by its terms, precludes the plaintiffs' claims. The defendants' argument is
       going to be that the SCA was unambiguous, and, therefore, the deposition is
       limited to the question of whether or not the SCA applies in this case. And, once
       again, that is because discovery right now is limited only to issues that are
       relevant to the forthcoming motion to dismiss.

       For Mr. Cohen, that will be questions about the formation of YTV, the ownership
       of YTV, and the relationship of YTV to other entities, including the defendants.
       This is relevant, I believe, because it shows whether or not the SCA applied to the
       defendants in this action. ECF No. 105 at 34.

This is a far cry from the “full discovery” correctly and clearly ordered by Judge Carter in this

case—once again, the law of the case. Judge Cronan’s order was carefully crafted to create the

appearance of granting some minimal discovery to Plaintiffs while simultaneously making said

discovery so microscopic and miniscule that Defendants had no trouble obfuscating discovery

completely. In order words, Judge Cronan’s order was akin to simply denying Plaintiffs

discovery entirely.

       Second, the Court’s conduct during the hearings in this matter can only be interpreted as

advocating on Defendants’ behalf, which is a clear sign of bias and prejudice that mandates

recusal. For example, at the December 18, 2020 hearing, the Court argued on Defendants’ behalf

against subjecting Defendant Cohen to deposition:

       But, again, I reiterate, it certainly does sound, from representations made by Ms.
       McNamara, that Mr. Cohen will have very little, if any, information on this. And,
       Mr. Klayman, I urge you to carefully consider whether your time and your clients'



                                                4
        Case 1:19-cv-04977-JPC Document 136 Filed 04/27/21 Page 5 of 11




       time is best spent deposing someone who may not have much, if anything, to add,
       particularly here where the defendants have made available two witnesses, Mr.
       Schulman and Ms. Wallace, who seem to have far more direct knowledge. For
       example, Ms. McNamara represented to Mr. Klayman that she understands that
       Mr. Cohen never emailed or otherwise directly communicated with Wallace, who
       was the attorney who formed YTV, and the process of forming YTV was handled
       by Mr. Schulman. ECF No. 105 at 34-35.

In making this order, Judge Cronan appeared to be almost apologizing to Defendants’ counsel

for allowing even miniscule discovery:

       Ms. McNamara, I know you were -- it's not the relief you were seeking, but other
       than concerns with that ruling, are there any other issues you wish to raise? ECF
       No. 105 at 37.

On the other hand, Judge Cronan seemed to go out of his way to insult Mr. Klayman for simply

having the audacity to defend his clients’ rights:

       MR. KLAYMAN: Your Honor, let me just seek – your Honor has ordered
       discovery on First Amendment issues. Are you precluding that, too?
       THE COURT: I've heard no argument, Mr. Klayman, for why -- based on the
       grounds that the First Amendment motion will be made, why any deposition of
       Mr. Cohen, or, for that matter, Mr. Schulman, or Ms. Wallace will be relevant to
       the First Amendment argument.
       MR. KLAYMAN: But Judge Carter previously ordered that we could take
       discovery on that. Why are you reversing yourself now?
       THE COURT: I'm not reversing myself, Mr. Klayman. Ms. McNamara made
       clear at the beginning of this proceeding that the First Amendment argument will
       be based on her argument that the conduct constitutes satire and political
       commentary. Relevant to that argument will be viewing the episode or episodes,
       and there is -- I've heard no reason for why a deposition of Mr. Cohen, or Mr.
       Schulman, or Ms. Wallace would be relevant to that.
       MR. KLAYMAN: But she made the same argument at the last hearing, and your
       Honor then ordered that we could take discovery on the First Amendment. Why
       are you reversing yourself?
       THE COURT: I am not reversing myself, Mr. Klayman, and if you continue to
       interrupt the Court, we will mute you.
       MR. KLAYMAN: You'll mute me?
       THE COURT: Correct. So, Mr. Klayman, when the Court speaks, you wait until
       the Court finishes speaking. I know you've been a lawyer for a long time. I think
       you should be able to understand that. ECF No. 105 at 36 – 37.




                                                     5
        Case 1:19-cv-04977-JPC Document 136 Filed 04/27/21 Page 6 of 11




       Furthermore, in addition to only granting Mr. Klayman one hour to depose Defendant

Cohen, Judge Cronan effectively “warned” Mr. Klayman against thoroughly deposing Defendant

Cohen stating:

       The last point is that I will want to know when this deposition is going to occur. I
       want to know that because I will make sure that I am available for the hour of that
       deposition, so the parties can call me immediately if any issues come up, and I
       will be able to rule on those issues. ECF No. 105 at 37.

It is more than a little telling that Judge Cronan would take the time to make sure that he was

available to step in to apparently restrain, if not sanction, Mr. Klayman from holding Defendant

Cohen’s feet to the proverbial fire at deposition too rigorously, when Cohen is someone who has

made a Hollywood profession and his fortune as a paid liar, deceiver and a proud and admitted

fraudster by interviewing his prey disguised under false pretenses, especially given the fact that

Defendant Cohen’s deposition was taking place at an unconventional hour to accommodate his

being in Australia.

       Third, the Court entered, at Defendants’ request, an extremely draconian and overly-

broad protective order as another act of blatant protectionism and favoritism towards the

Defendants. This has allowed for Defendants to easily and without any repercussion, stonewall,

obfuscate and hide Plaintiffs’ good-faith discovery at Defendant Cohen’s video deposition which

belongs in the public domain, particularly since Plaintiff Moore was, to the contrary, callously,

viciously and falsely defamed as a pedophile on national and international television, for all the

world to see and hear. This abuse of process and misconduct was regrettably predictable, as the

undersigned counsel stated at the December 18, 2020 hearing:

       Well, first of all, your Honor, as you know, Court proceedings are to be in the
       public. That goes without saying. And this is not a Wall Street case with antitrust
       considerations, or tax considerations, or securities considerations. This is a very
       simple, noncomplex case. The information that they say they can designate as
       confidential is as broad as a barn door. And, in particular, in the context of



                                                6
        Case 1:19-cv-04977-JPC Document 136 Filed 04/27/21 Page 7 of 11




       internal emails with regard to the show and Mr. -- Judge Moore and his wife, that
       should be made public. This is not something which is confidential business
       information. ECF No. 105 at 6-7

The Court itself even recognized the public nature of discovery and court proceedings:

       Thank you, Mr. Klayman. Obviously, the protective order governs the exchange
       of discovery. All filings and corporate pleadings in this case have been public,
       unless there's a showing under precedent, including the Second Circuit precedent
       in Lugosch, things -- all filings will continue to be public. ECF No. 105 at 8.

Yet despite this, the Court’s overly broad and unnecessary protective order effectively gave the

green light to allow the Defendants to designate the entire video of Defendant Cohen’s

deposition as “confidential” with absolutely no legal or factual basis to do so—apparently for no

other reason than to try to protect a famous Hollywood person due to his celebrity status. ECF

No. 104. Defendants appeared to realize that whatever excuse for deeming the video

“confidential” that they provided would be readily accepted by the Court, so they half-heartedly

asserted the nonsensical argument that the video must be confidential because Defendant Cohen

would be deposed at a residence. However, there are absolutely no identifying features in the

deposition video that would allow for Defendant Cohen’s location to be determined—there

simply is no difference than if Defendant Cohen were being deposed at counsel for Defendants’

offices. However, what this “confidential” designation does allow for Defendants to do is to try

to cheat the system. Indeed, even a cursory review of Defendant Cohen’s deposition shows that

Cohen was repeatedly looking downward – most likely at his phone or tablet -- with virtually

every question that was posed, and it is thus obvious that he was being illegally fed answers by

someone. Plaintiffs have already asked the Court for a hearing on this issue, which has not been

granted as of the date of this motion, weeks after it was requested. To the contrary, Defendants

concerns have been treated with all due speed and consideration.




                                               7
        Case 1:19-cv-04977-JPC Document 136 Filed 04/27/21 Page 8 of 11




       Fourth, the Court again “showed its hand” when it previously stated that it found Judge

Preska’s decision in Psenicska v. Twentieth Century Fox Film Corp., 2008 U.S. Dist. LEXIS

69214 (S.D.N.Y. Sep. 3, 2008) persuasive, observing “[b]ut the defendants do point to a decision

in this Court that was affirmed by the Second Circuit from Judge Preska. That does seem, at first

impression, to be -- present rather similar facts and issues that we are facing here. And were the

Court to decide in the manner that Judge Preska decided, there is at least the possibility that this

case could be disposed of….” Transcript of December 3, 2020 Proceeding, ECF No. 96 at

41:13-19.

       Evidencing Judge Cronan’s bias and protectionism and apparently pre-ordained

favoritism towards Defendants, however, is the fact that it would appear that the Court did not

take the time to review this case thoroughly, as its facts and legal analysis are clearly

distinguishable from the facts here, and in fact support Plaintiffs.

       In Psenicska, the Court was faced with the question of whether “documentary-style film”

was ambiguous, which it clearly was not. Id. at 15. This is in stark contrast to here, where there

is it clear what Plaintiff Judge Moore and Defendants contracted for —it simply cannot be

disputed that Judge Moore and Defendants agreed to modify the “Consent Agreement” to

exclude any “allegedly sexual oriented or offensive behavior or questioning.” However, even

assuming that there is an ambiguity here, it would be characterized by a two clauses in a contract

that conflict, not the meaning of an unambiguous term like “documentary-style film,” as found

by Judge Presksa in Psenicska:

    Where there are alternative, reasonable interpretations of a contract term
    rendering it ambiguous, the issue should be submitted to the trier of fact and is not
    suitable for disposition on a motion to dismiss. See K. Bell & Assocs., Inc. v. Lloyd's
    Underwriters, 97 F.3d 632, 637 (2d Cir. 1996). A court should not find contract
    language ambiguous, however, on the basis of the interpretation urged by one party
    where that interpretation would strain the contract language beyond its reasonable and



                                                  8
        Case 1:19-cv-04977-JPC Document 136 Filed 04/27/21 Page 9 of 11




    ordinary meaning. See Metro. Life Ins. Co. v. RJR Nabisco, Inc., 906 F.2d 884, 889 (2d
    Cir. 1990); see also E.Sayers v. Rochester Tel. Corp. Supplemental Mgmt. Pension
    Plan, 7 F.3d 1091, 1095 (2d Cir. 1993) (contracting parties may not create an
    ambiguity merely by urging conflicting interpretations of their agreement). Id. at 16-17.
    (emphasis added).

Here, there is no plausible basis for asserting that any ambiguity is a result of an interpretation

that would strain the contract language beyond its reasonable and ordinary meaning. The

“Consent Agreement” was simply modified with the consent of all parties. Judge Preska’s

reasoning supports Plaintiffs’, not the Defendants’!

       Further distinguishing the Psenicska line of cases is the fact that in Psenicska, Plaintiff

Martin expressly agreed to waive any claims “arising out of the Participant's viewing of any

sexually-oriented materials or activities.” Id. at N.8. The exact opposite is true here, as Judge

Moore expressly declined to waive any sexual related questioning. Again, the facts in this case

before this Court make the case a strong one for Plaintiffs, not Defendants.

       Lastly, in affirming the Psenicska ruling, the U.S. Court of Appeals for the Second

Circuit (“Second Circuit”) found that the “peculiar knowledge” exception to waiver of fraudulent

inducement was inapplicable for reasons that are entirely distinguishable from the facts here.

“The "peculiar-knowledge" exception is meant to "address circumstances where a party would

face high costs in determining the truth or falsity of an oral representation" and does not apply

where a party "could have insisted that the written contract terms reflect any oral undertaking on

a deal-breaking issue.” Psenicska v. Twentieth Century Fox Film Corp., 409 F. App'x 368, 371

(2d Cir. 2009). Here, Judge Moore did insist that the written contract terms reflected any oral

undertaking by expressly declining to waive any sexual related questioning. This cannot be

disputed. The rest of the Second Circuit opinion supports Plaintiffs, not Defendants! It is

therefore clear evidence of bias and prejudice that Judge Cronan would strain to interpret




                                                9
        Case 1:19-cv-04977-JPC Document 136 Filed 04/27/21 Page 10 of 11




Psenicska in favor of Defendants, when its plain language and interpretation actually supports

Plaintiffs.

III.    CONCLUSION

        Based on the foregoing, it is clear that the standard for recusal and/or disqualification

under 28 U.S.C. § 144 has been more than met, and accordingly, this case must be reassigned

back to Judge Carter so that Plaintiffs may have a chance for a fair and unbiased adjudication.

The required sworn affidavit of Plaintiff Moore is attached as Exhibit 2, and this Court must

now, as a matter of fact and law, recuse or be disqualified.

Dated: April 27, 2021                                 Respectfully Submitted,



                                                        /s/ Larry Klayman
                                                       Larry Klayman, Esq.
                                                       KLAYMAN LAW GROUP P.A.
                                                       2020 Pennsylvania Ave NW # 800
                                                       Washington, D.C. 20006
                                                       (561) 558-5536
                                                       Email: leklayman@gmail.com

                                                       Counsel for Plaintiffs

                                                       Melissa Isaak, Esq.
                                                       2815-B Zelda Road
                                                       Montgomery, AL 36106
                                                        (334) 262-8200
                                                       Email: Melissa@protectingmen.com

                                                      Of Counsel (Pro Hac Vice to be Filed)


                                CERTIFICATE OF COUNSEL

        Pursuant to 28 U.S.C. § 144, I hereby certify that this motion is being made in good faith.


                                                      /s/ Larry Klayman
                                                      Larry Klayman, Esq.



                                                10
       Case 1:19-cv-04977-JPC Document 136 Filed 04/27/21 Page 11 of 11




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically and served through the court’s ECF system to all counsel of record or parties on

April 27, 2021.


                                                   /s/ Larry Klayman
                                                   Larry Klayman, Esq.
